Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into
as of                         , 2012, between THE CHEESECAKE FACTORY
INCORPORATED (the “Company”) and DAVID M. OVERTON (the “Employee”).

 

WHEREAS, the Company and the Employee previously entered into an Employment
Agreement dated June 30, 2009 (“Employment Agreement”); and

 

WHEREAS, the Compensation Committee (the “Compensation Committee”) of the Board
of Directors (“Board”) of the Company has approved and authorized the entry into
this First Amendment to Employment Agreement with the Employee; and

 

WHEREAS, the parties desire to enter into this Amendment to extend the term of
the Employment Agreement until December 31, 2013; and

 

WHEREAS, except as set forth herein, all of the terms and conditions for the
employment relationship of the Employee with the Company shall remain as set
forth in the Employment Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and the Employee hereby agree as follows:

 

1.                                      Section 2 is hereby amended to read as
follows:

 

2.  “Term.  The “Term of this Agreement” or “Term” shall continue until
December 31, 2013.  Any further extension of the Term of this Agreement or Term
shall be by the mutual agreement of the Company and the Employee.”

 

2.                                      The Employment Agreement except as
herein amended, shall otherwise remain in full force and effect.

 

[Remaining page intentionally left blank — signatures follow]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment on
the date indicated next to their signatures below.

 

 

 

COMPANY:

 

 

 

 

 

THE CHEESECAKE FACTORY INCORPORATED,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

Dated

 

 

DEBBY ZURZOLO,

 

 

 

Executive Vice President, Secretary and

 

 

 

General Counsel

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

Dated

 

DAVID OVERTON

 

2

--------------------------------------------------------------------------------